DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2020 has been entered.
Response to Amendment
Claims 25-26, 28-42, and 44-48 remain pending in the application.  Claim 27 has been canceled.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 28 December 2016.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 25, 26, 28, 29, and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dvorsky et al. (US 6,302,331).
Regarding claim 25, Dvorsky teaches a spraying device (fig. 4 - 100) for producing a spray of particles in a carrier gas at an ambient pressure (col. 1, ln. 11-14) comprising,

at least one nozzle (120) having an inlet (190) coupled to the storage volume in fluid communication (col. 15, ln. 62-65) and an outlet (122);
a counter electrode (140a, 140c);
an electric supply (30/60) coupled between the at least one nozzle and the counter electrode for providing a first potential between the nozzle outlet and the counter electrode so as to create a first electric field between the nozzle outlet and the counter electrode (col. 12, ln. 47-49);
at least one discharge electrode (170) coupled to the electric supply for providing a second potential between the at least one discharge electrode and the counter electrode, the polarity of the second potential being opposite to the polarity of the first potential (col. 12, ln. 49-52), 
a wall (140b) arranged laterally adjacent to the at least one discharge electrode and the at least one nozzle, in which the wall is positioned, at least partially, laterally in between the at least one nozzle and the at least one discharge electrode (figs. 4, 5), and 
wherein the at least one nozzle and the at least one discharge electrode are arranged in a like direction such that the at least one nozzle and the at least one discharge electrode face the counter electrode (col. 8, ln. 54-58; figs. 4, 5).  
Regarding claims 26, 28, and 40, Dvorsky teaches the spraying device of claim 25 and the following:
The at least one discharge electrode is located in a proximity of the at least one nozzle with an intermediate air gap for preventing discharge between them (fig. 4), regarding claim 26.
The discharge electrode is a corona wire or corona tip (col. 9, ln. 62-65), regarding claim 28.
The counter electrode is a perforated plate, a mesh, a ring, and a rod-shaped electrode (col. 7, ln. 23-25), regarding claim 29.
claim 46, Dvorsky teaches a method comprising providing the spraying device described regarding claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 25-26, 28-35, 40, 41, and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffee et al. (US 2004/0079360) in view of Atterbury et al. (US 2004/0195403).
Regarding claim 25, Coffee discloses a spraying device (fig. 6 – element 1) for producing a spray of particles in a carrier gas at an ambient pressure (par. 52) comprising,
a storage volume (8) for a liquid substance (par. 43);
at least one nozzle (10) having an inlet (fig. 2 – unlabeled, interpreted the portion of element 10 connected to element 8) coupled to the storage volume in fluid communication (par. 43) and an outlet (10a);
a counter electrode (12’);
an electric supply (fig. 3 – elements 5/7) coupled between the at least one nozzle and the counter electrode (par. 44, 62; fig. 6) for providing a first potential between the nozzle outlet and the counter electrode so as to create a first electric field between the nozzle outlet and the counter electrode (par. 64);

a wall (3A) arranged between the at least one nozzle and the discharge electrode (fig. 2),
wherein the at least one nozzle and the at least one discharge electrode are arranged in a like direction such that the at least one nozzle and the at least one discharge electrode face the counter electrode (fig. 6).  
Coffee does not disclose that the wall is arranged laterally and is positioned, at least partially, laterally in between the at least one nozzle and the at least one discharge electrode.  
Atterbury teaches a spraying device (10) for producing a spray of particles in a carrier gas at an ambient pressure (par. 45) comprising 
a storage volume (24) for a liquid substance (par. 48);
at least one nozzle (28) having an inlet (66) coupled to the storage volume in fluid communication (par. 47) and an outlet (32);
an electric supply coupled to the at least one nozzle for providing a first potential to the nozzle outlet (par. 53);
at least one discharge electrode (26) coupled to the electric supply for providing a second potential to the at least one discharge electrode the polarity of the second potential being opposite to the polarity of the first potential (par. 53), and
a wall (30) arranged laterally adjacent to the at least one discharge electrode and the at least one nozzle, in which the wall is positioned, at least partially, laterally in between the at least one nozzle and the at least one discharge electrode (figs. 2, 5). 
Atterbury further teaches that the wall shields the discharge electrode from the nozzle which avoids a wetted path between the nozzle outlets and the at least one discharge electrode in order to 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the spraying device of Coffee to include a wall that is arranged laterally and is positioned, at least partially, laterally in between the at least one nozzle and the at least one discharge electrode, as taught by Atterbury.  This modification was known to enhance the consistent performance of the spraying device by preventing a wetted path between the nozzle outlets and the at least one discharge electrode and to reduce the shock hazard by preventing the at least one discharge electrode from contacting the user.  
Regarding claims 26, 28-35, 40, 41, 44, and 45, Coffee in view of Atterbury discloses the spraying device of claim 25 and the following:
The at least one discharge electrode is located in a proximity of the at least one nozzle with an intermediate air gap for preventing discharge between them (par. 63; fig. 6), regarding claim 26.
The discharge electrode is a corona wire or corona tip (par. 64), regarding claim 28.
The counter electrode is a ring (par. 61), regarding claim 29.
The electric supply is controllable for controlling a value of the first potential and the second potential (par. 42 – conventional high voltage generators are known to be capable of controlling the potential supplied), regarding claim 30.
The electric supply is a high voltage generator (fig. 13 – elements 7/70) capable of producing a pulsed high voltage (71) as the first potential and as the second potential (par. 101, 102 - the pulsed high voltage is produced as the second potential; but the first potential is dependent on the second since the charge of the counter electrode results from the ion current generated by the discharge electrode, which is a function of the second potential, see also par. 64), regarding claims 31 and 32; 
The at least one nozzle is arranged in a substantially cylindrical housing (3) having an end surface with an opening (fig. 2 – element 4) at the side of the nozzle outlet (fig. 2) for outflow of the produced spray (par. 38) and an opening (30) in the cylinder wall near an opposite end surface (fig. 2) for an inflow of the ambient gas (par. 50), regarding claim 40.  
The storage volume is a collapsible bag or pouch adapted to provide the liquid substance to the nozzle inlet at ambient pressure level (par. 43 - interpreted as being capable of providing the liquid substance at ambient pressure level since the reservoir is not pressurized to a level above ambient), regarding claim 41.
The liquid substance to be sprayed is based on a solvent selected from water and organic liquids, including alcohols (par. 123, 124), regarding claim 44.  
The liquid substance to be sprayed is selected from an emulsion and a suspension (par. 122), regarding claim 45.   
Regarding claim 46, Coffee teaches a method comprising providing the spraying device of claim 1.  Regarding claims 47 and 48.  
Claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffee in view of Atterbury and further in view of Zimlich, Jr. et al. (US 2005/0236501).
Regarding claims 36 and 37, Coffee in view of Atterbury discloses the spraying device of claim 25.  Coffee in view of Atterbury does not disclose that at least a portion at a tip of the outlet of the at least one nozzle has an outer surface comprising a coating of a coating material that is repulsive for the liquid substance to be sprayed, and, more specifically, is a hydrophobic coating.  
Zimlich teaches a spraying device (10) for producing a spray of particles in a carrier gas at an ambient pressure (par. 4, 54) comprising, a storage volume (22) for a liquid substance (par. 63); at least one nozzle (46) having an inlet coupled to the storage volume in fluid communication (par. 83) and an outlet (48); a counter electrode (36); an electric supply (50) coupled between the at least one nozzle and the counter electrode for providing a first potential between the nozzle outlet and the counter electrode so as to create a first electric field between the nozzle outlet and the counter electrode (par. 88, 89, 94); and, at least one discharge electrode (38) coupled to the electric supply (par. 85) for providing a second potential between the discharge electrode and the counter electrode, the polarity of the second potential being opposite to the polarity of the first potential.  Zimlich further teaches that at least a portion at a tip of the outlet of the at least one nozzle has an outer surface comprising a coating of a coating material that is repulsive for the liquid substance to be sprayed (par. 92), and, more specifically, is a hydrophobic coating (par. 92 – fluorocarbon coatings are interpreted to be hydrophobic since they repel water); and that such coatings prevents wicking losses and ensures sustained and satisfactory operation of the spraying device (par. 92).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the spraying device of Coffee to provide a coating on at least a portion of the nozzle outlet that is repulsive to the liquid being sprayed, and is hydrophobic, as taught by Zimlich, since 
Regarding claims 38 and 39, Coffee in view of Atterbury discloses the spraying device of claim 25.  Coffee in view of Atterbury does not disclose that the spraying device has at least two nozzles adjacent and parallel to each other and each arranged with at least one dedicated discharge electrode and wherein the counter electrode is a single common electrode for each nozzle and its dedicated discharge electrode.  
 Zimlich teaches the spraying device described regarding claims 36 and 37.  Zimlich further teaches a spraying device with at least two nozzles adjacent and parallel to each other (par. 83; fig. 3A – teach 17 nozzles) that each can have at least one dedicated discharge electrode (par. 86 – teaches that the number of discharge electrodes may vary with the number of nozzles) and wherein the counter electrode is a single common electrode for each nozzle and its dedicated discharge electrode (par. 88 – teaches that the counter electrode may be a “continuous ring”).  Finally, Zimlich teaches that providing a spraying device with a plurality of nozzles increases the volumetric flow rate of the device (par. 73, 82).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the spraying device of Coffee in view of Atterbury to include multiple nozzles with a single counter electrode common to all of the nozzles, as taught by Zimlich, since this would increase the volumetric flow rate of the device.  Although not explicitly taught by Zimlich, it would have been further obvious to include at least one dedicated discharge electrode for each nozzle to engage the charged droplets sprayed from the nozzles to neutralize them, which Zimlich teaches may require varying the number of discharge electrodes. 
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffee in view of Atterbury and further in view of Noakes et al. (US 6,079,634).
claim 42, Coffee in view of Atterbury discloses the spraying device of claim 25.  Coffee further discloses the at least one nozzle is a capillary needle (par. 81).  Coffee in view of Atterbury does not disclose a capillary needle that is dimensioned with an internal diameter and a length in such a way that the capillary needle locks the storage volume by a capillary force, if no electric field between the nozzle and the counter electrode is present.  
Noakes teaches a spraying device for producing a spray of particles in a carrier gas at an ambient pressure (col. 1, ln. 10-13) comprising a nozzle (18) having an inlet (32) and an outlet (40); and an electric supply (12/14) coupled to the nozzle so as to create an electric field at the nozzle outlet (col. 5, ln. 65 – col. 6, ln. 3) to electrically charge a liquid and form a spray (col. 4, ln. 21-26; col. 6, ln. 56-63).  Noakes further teaches that the nozzle is a capillary needle that is dimensioned with an internal diameter and a length in such a way that the capillary needle locks the storage volume by a capillary force, if no electric field between the nozzle and the counter electrode is present (col. 7, ln. 16-26), which has the advantage of driving the liquid forward to the spraying end of the nozzle as the liquid is sprayed (col. 7, ln. 30-35)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the capillary needle of Coffee in view of Atterbury such that it is dimensioned with an internal diameter and a length in such a way that the capillary needle locks the storage volume by a capillary force, if no electric field between the nozzle and the counter electrode is present, as taught by Noakes.  A capillary needle of this design was known to provide a positive driving force which urges the liquid toward the spraying end of the nozzle.  
Response to Arguments
Regarding Dvorsky, Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation being used in the current rejection.  Dvorsky is interpreted to teach the wall “positioned, at least partially, laterally in between the at least one nozzle and the at least one discharge electrode”, as explained in the rejection above.
Regarding Coffee, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Coffee for teaching or disclosing the wall “positioned, at least partially, laterally in between the at least one nozzle and the at least one discharge electrode”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752